SET ASIDE AND REMANDED and Opinion Filed October 5, 2015




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-00706-CV

                           PATRICIA HUGHES, Appellant
                                      V.
                       DESOTO SURGICARE PARTNERS, LTD.,
                    TEXAS HEALTH VENTURES GROUP, LLC, AND
             UNITED SURGICAL PARTNERS INTERNATIONAL, INC., Appellees

                         On Appeal from the 193rd Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. DC-13-02334-L

                                MEMORANDUM OPINION
                             Before Justices Bridges, Francis, and Myers
                                     Opinion by Justice Francis
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have informed

the Court that they have settled their differences and ask that we vacate the trial court’s judgment and

dismiss the appeal. We grant the parties’ motion to the extent that we set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for rendition of judgment

in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).



       150706F.P05

                                                         /Molly Francis/
                                                         MOLLY FRANCIS
                                                         JUSTICE
                                          S
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         JUDGMENT

PATRICIA HUGHES, Appellant                           On Appeal from the 193rd Judicial District
                                                     Court, Dallas County, Texas.
No. 05-15-00706-CV         V.                        Trial Court Cause No. DC-13-02334-L.
                                                     Opinion delivered by Justice Francis. Justices
DESOTO SURGICARE PARTNERS, LTD.,                     Bridges and Myers participating.
TEXAS HEALTH VENTURES GROUP, LLC,
AND UNITED SURGICAL PARTNERS
INTERNATIONAL, INC., Appellees

       In accordance with this Court’s opinion of this date, the trial court’s judgment is SET ASIDE
without regard to the merits and the case is REMANDED to the trial court for rendition of judgment in
accordance with the parties’ agreement.

     Subject to any agreement between the parties, it is ORDERED that appellees DESOTO
SURGICARE PARTNERS, LTD., TEXAS HEALTH VENTURES GROUP, LLC, AND UNITED
SURGICAL PARTNERS INTERNATIONAL, INC. recover their costs of this appeal from appellant
PATRICIA HUGHES.


Judgment entered October 5, 2015.




                                             –2–